Citation Nr: 0839522	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the record contains 
insufficient medical evidence to decide the claim, and as 
such, the veteran should be afforded a VA examination.  

The veteran contends that his currently diagnosed tinnitus 
had its onset in service.  The veteran testified that he has 
experienced ringing in the ears since service-more so in the 
right ear.  The veteran's service medical records (SMRs) are 
devoid of any treatment for acoustic trauma or complaints of 
tinnitus.  The veteran reported significant noise exposure in 
service following ambushes and grenade explosions.  Although 
the RO could not confirm that the veteran was personally 
exposed to these incidents, his unit was noted to have been 
exposed to combat-like situations-including 9 ambushes.  The 
veteran reported seeking treatment for his hearing problems 
soon after service and that treatment included an opinion 
linking the veteran's tinnitus to service.  The veteran, 
however, indicated that he did not have access to those 
records.  

The evidence of record first reflecting complaints of 
tinnitus is dated in 1996.  In a July 2004 treatment record, 
the veteran reported over 30 years of experiencing tinnitus.  
His tinnitus is currently being treated with antidepressants 
to help him cope and the use of background noise at night.  

At his June 2008 hearing, the veteran testified that he was 
exposed to Army tank rounds, hollisters and rapid gunfire 
while in service.  He stated that he was exposed to combat 
while serving in Vietnam.  The veteran's MOS was that of a 
supply clerk.  He testified that he was also assigned to 
laundry duty and as an armorer.  The veteran also reported 
some post-service occupational noise exposure.  

In a July 2008 combined statement by the veteran's siblings, 
they indicated that upon return from service, the veteran 
complained of headaches, earaches, and trouble hearing them.  
They also recalled that the veteran complained of hearing the 
sound of the ocean in his head and he would place small 
cotton balls in his ears to drown out the noise.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for tinnitus.  
The veteran has reported experiencing ringing in his ears 
since service.  Additionally, the siblings' statement 
confirms the veteran's contentions.  Further, the veteran 
indicated that he has current symptoms associated with the 
claimed disability and he has not been afforded a VA 
examination to determine its etiology.  Thus, the claim must 
be remanded for a VA examination to be scheduled and an 
opinion to be rendered as to the likelihood that the 
veteran's currently claimed tinnitus had its onset in 
service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination to determine the nature and 
etiology of his tinnitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, the 
testimony given at the veteran's June 
2008 hearing regarding his in-service 
noise exposure and current symptoms, the 
letter written by the veteran's siblings, 
dated in July 2008, and offer comments 
and an opinion, as to whether any 
currently diagnosed tinnitus is causally 
or etiologically related to service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




